Case 2:19-cv-09487-MCA-LDW Document 11 Filed 07/11/19 Page 1 of 1 PagelD: 174

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY

RACHID BOUAYAD

Plaintiff,

. Case No. 2:19-cv-09487
-against-
STIPULATION OF

NEWREZ LLC D/B/A SHELLPOINT DISMISSAL
MORTGAGE SERVICING

Defendants.

 

 

 

 

WHEREAS, the parties have reached a confidential settlement agreement;
IT IS HEREBY AGREED by and between plaintiff Rachid Bouayad and defendant

NewRez LLC d/b/a Shellpoint Mortgage Serving that the action is dismissed with prejudice and

without costs to either party.

Dated: July [02019

AKERMAN LLP DANNL

PAW |p Sy

 

  

 

 

    

eph M. DeFazio-ESq\ “}_) Ja “Esq.

a R.S. Goldman, Esq. DannLaw
666 Fifth Avenue, 20th Floor 372 Kinderkamack Road, Suite 5
New York, New York 10103 Westwood, NJ 07065
212-880-3800 216-373-0539
joseph.defazio@akerman.com jmerino@dannlaw.com
erica.goldman@akerman.com
Counsel for Defendant Counsel for Plaintiff
SO ORDERED:

Date: July 2019

US.D.J.

49338611;1
